UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6805


JAMES WILLIE HAWKINS, JR.,

                  Petitioner - Appellant,

          v.

KEITH W. DAVIS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:15-cv-00145-JRS)


Submitted:   November 17, 2016              Decided:   November 28, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Willie Hawkins, Jr., Appellant Pro Se.      Victoria Lee
Johnson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Willie Hawkins, Jr., seeks to appeal the district

court’s    order     denying    his    Fed.    R.   Civ.     P.    60(b)       motion    for

relief from the district court’s order dismissing his 28 U.S.C.

§ 2254 (2012) petition.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See 28 U.S.C. § 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d

363, 369 (4th Cir. 2004).              A certificate of appealability will

not   issue    absent   “a     substantial      showing       of    the    denial      of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).

      When    the    district    court    denies     relief        on    the    merits,      a

prisoner      satisfies        this    standard         by     demonstrating            that

reasonable      jurists      would     find     that     the       district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on    procedural        grounds,       the       prisoner        must

demonstrate     both    that     the     dispositive         procedural        ruling       is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Hawkins has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense      with    oral     argument       because      the     facts       and    legal

                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3